 1   MATTHEW C. ADDISON (NV #4201)
     CHELSEA LATINO (NV #14227)
 2   McDONALD CARANO LP
     100 W. Liberty Street, 10th Floor
 3   Reno, Nevada 89501
     Telephone: (775) 788-2000
 4   Facsimile: (702) 788-2020
     n,addison&D,rncdoualdcarano.com
 5   clatino@mcdonaldcarano.com

 6   Attorneys for Defendant/Counterclaimant
     Ormat Nevada, Inc.
 7
 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10                                                   ***
11    ETHOSENERGY TC, INC., a Delaware                    Case No: 3:18-CV-00354-HDM-CBC
      corporation,
12
                     Plaintiff:                          ORDER GRANTING STIPULATION
13            vs.                                        FOR DISMISSAL WITH PREJUDICE
14
      ORMAT NEVADA, INC., a Nevada
15    corporation
16                   Defendant.
17
      ORMAT NEVADA, INC., a Nevada
18    corporation,
19
                      Counterclaimant,
20
21            VS.


22    ETHOSENERGY TC, INC., a Delaware
23    corporation,

24                      Counterdefendant.
25
26          Plaintiff/Counterdefendant EthosEnergy TC, Inc. and Defendant/Cowiterclaimant Onnat
27   Nevada, Inc. stipulate and agree to dismiss this action in its entirety with prejudice, with each
28   party to bear its own attorney's fees and costs. This dismissal resolves all claims set forth in this
                1   case made against any party. The parties therefore respectfully request that the Court enter an

                2   Order dismissing this action with prejudice with each party to bear its own attorney's fees and

                3   costs.

                4   DATED this :-ii-day o�l, 2019.

                5    MCDONALD CARANO LLP
                6
                        �
                     By,
                7        M tlhew C. Addison, Esq.
                         Chelsea Latino, Esq.
                8        100 West Liberty Street, 10th Floor
                        Reno,NV 89501
                9                                                             SIMONS LAW, PC
                         Attorneysfor Defendant                               Mark G. Simons, Esq.
               10        Ormat Nevada, Inc.                                   6490 S. McCarran Blvd., #20
0                                                                             Reno, NV 89509
z              11
                                                                              Attorneys for Plaintiff
      ��       12                                                             EthosEnergy TC, Inc.
      om
<(
  . )<�
u "'"'         13
      :z ,,_
      w




E�;�
  o:l:
               14
                                                  12th day of.Mateh, 2019 .
                             It is SO ORDERED this_
                                                               hf>,<:,\..
0
       J:::
               15
<( r.:
..J ��
z   IE',,.;

0 �� �..
      ill :c
               16
0
      !ii      17                                                UNITED STATES DISTRICT COURT JUDGE
:I:
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                    2
